UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6353


DAMIAN INMAN,

                    Plaintiff - Appellant,

             v.

SALLY J. BOSS; LINDA FOLEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. J. Michelle Childs, District Judge. (5:18-cv-02155-JMC)


Submitted: December 4, 2020                                       Decided: January 7, 2021


Before GREGORY, Chief, Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian Inman, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY FIRM, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damian Inman appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his amended 42 U.S.C. § 1983 complaint for failure to

prosecute. We have reviewed the record and find no reversible error. Accordingly, we

deny the pending motion and affirm for the reasons stated by the district court. See Inman

v. Boss, No. 5:18-cv-02155-JMC (D.S.C. Mar. 5, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2